            Case 1:19-cr-00444-RMB Document 20 Filed 01/30/20 Page 1 of 1




  Federal Defenders                                                                          Southern District
                                                               52 Duane Street-10th Floor, New York, NY 10007
  OF NEW YORK, INC.                                                      Tel: (212) 417-8700 Fax: (212) 571-0392


  David E. Patton                                                                       Sou/hem Districl of New York
  Execu1ive Director                                                                        Jennifer L. Brown
                                                                                             Auorn.y-in-Charge


January 30, 2020
                                            MEMO ENDORSED
ByECF                                                                           USDCSDNY
                                                                                DOCUMENT
The Honorable Richard M. Berman
                                                                                ELECTRO NI CALLY FILED
United States District Judge
Southern District of New York                                                   DOC#:
500 Pearl Street                                                                DATEF-IL-ED-='--l-ls~,-1-1z_"_2-o-
New York, NY 10007

         Re:           United States v. John Dupont
                       19 CR. 444 (RMB)

Dear Judge Berman:

        I write to request that Mr. Dupont's appearance be waived for the status conference on
February 3, 2020. Mr. Dupont continues to receive treatment and undergo testing at Kingsbrook
Jewish Medical Center. He has been hospitalized at Kingsbrook since November 21, 2019. As
Mr. Dupont is frail and a fall risk, he is not currently in a position to safely leave the hospital and
attend Court. I have consulted with the Government about this request. At this time, they do not
take a position on this request.


                                                 Respectfully submitted,


                                                      Isl
                                                 Zawadi Baharanyi
                                                 Assistant Federal Defender
                                                 212-417-8735
                                                            . Aff \i'lil..,.CV'I               ~VI~-

cc:      Alex Rossmiller
         Assistant United States Attorney
         (by ECF)




                                                             SO ORf ERr:                A .II <:::,
                                                                                     ':-:,. ll
                                                             Oate:l~\1llb             ~~ f1• Ql.4'},faAI
                                                                                       Richard M. Berman, :U.S.D.).
